:   _.   J




                           EA       ORNEY       GENERAL
                                   OF   TEXAS

                                  AUSTIN %&TEXAS

                                    March 13,'1962

             Honorable Bill A. Martin
             County Attorney                Opinion No. WW-1279
             Newton, Texas
                                            ore: Whether Newton CoU?-hY
                                                 Water District of Newton
                                                 County, Texas, can transfer
                                                 Its personal property and
                                                 also its real property
                                                 with a building thereon,
                                                 to Newton County without
             Dear Sir:                           a public sale.
                       In your recent letter you request our opinion
             on whether Newton County Water Supply District of Newton
             County, Texas, can transfer Its personal property and also
             Its real property with a building thereon to Newton County
             without a public sale.
                       A summary of the relevant facts show that the
             Newton County Water Supply District of Newton County has
             been abolished as of 1961, under the provisions of Article
             7880-147~1, Vernon's Civil Statutes. Further that the
             District collects its taxes through the county and Is in
             the process of paying off its indebtedness with those
             taxes. .$750,000.00bonds have been Issued and moat are
             still outstanding. The District desires to transfer
             personal and real property to the County, speclflcally a
             building and lot with the furniture and fixtures.
                       The Newton County Water Su ply District was
             created by virtue of Article 8280-17f Vernon's Civil
             Statutes. Section 3(a) of that Article provides:
                       0 . . .the district shall have and
                  exercise, and is hereby vested with, all
                  of the rights, powers, privileges, author-
                  ity and duties conferred and Imposed by
                  the General Laws of this State now in force
                  or hereafter enacted, applicable to water
                  control and improvement districts created.
                  under the authority of Section 59, Article
                  XVI of the Texas Constitution . . .'
Honorable Bill A. Martin, page 2 (WW-1279)




          In Newton Count??Water SUDDEN District v. Bean,
320 S.W.2d 158 (Clv.App. 1959 error ref. n.r.e.) the
Board of Directors were required to hold an election to
determine whether the district should be abolished.
          In Weaver v. Newton County Water SUDD~Y District,
346 S.W.2d 156 (CiviApp. 1961 error vf. n.r.e.) the
election abolishing the District was upheld.
           The District was abolished under Article 7880-
'147~1, Vernon's Civil Statutes, providing:
           "All water control and Improvement
      districts organized or operating under the
      provisions of Chapter 25 of the General
      Laws passed by the 39th Legislature at its
      Regular Session, as amended, situated entirely
      within counties having a po ulation of less
      than eleven thousand(11,OOOP according to
      the last preceding United States census,
      may be abolished by a majority vote of the
      taxpaying qualified voters residing in
      such district at an election held for the
      purpose of determining whether or not suc,h
      district shall be abolished. In the event
      any such district shall have outstanding
      bonds or other indebtedness maturing beyond
      the current year In which such abolition
      occurs, the Commissioners Court of the
      county in which such district is situated
      shall levy and cause to be collected as
      county taxes are assessed and collected
      sufficient taxes on all taxable property
      within such district to pay the principal
      and Interest on such bonds and other
      indebtedness when due."
          Article 7880-147~5, Vernon's Civil Statutes,
states:
           "If the majority of those voting at such
      election vote In favor of abolishing such
      district, the said district shall be abolished
.   _..   .




              Honorable Bill A. Martin, page 3 (WW-1279)~




                   and the ,same after such election shall
                   have no further authority extent that any
                   debts incurred:shall,be Dald,  and the
                   organization shall be maintained until
                   all.suah debts are paid. . . .'
                   (EmDhas'X's
                             added)     ,j
                        Wat'ercontrol and Improvement districts are
              governmental agencies~and as such may exercise only such
              powers as have expressly been delegated to It by the
              Legislature, or which exist by clear and unquestioned
              implication. Tri-City Fresh Water SUDD~Y Dist. No. 2
              of Harris Counts v. Mann. Att. Gen. 135 Tex. 280, 142
S.W.2d 945 (1940), and Attorney  General's Opinion
              WW-473 (1958).
                        There is no statutory authority enabling the
              Newton County Water Supply District to transfer property,
              real or personal, to the county after its abolition. Nor
              Is there any 1;plicatlon of such authority. Article 7880-
              147~5 states; . . .no further authority except that debts
              incurred shall be paid . . ." and this would seem to be
              a prohibition upon any activity besides paying the debts.
              It is therefore the opinion of this office that the
              Newton County Water Control District by virtue of Article
              7880-147~5, Vernon's Civil Statutes, Is without authority
              to do anything but see that the debts of the said district
              are paid.
                                     SUMMARY
                       The abolished Newton County Water Supply
                       District is without statutory authority
                       by virtue of Article 7880-147~5, Vernon's
                       Civil Statutes, to do anything besides
                       see that the debts of the said district
                       are paid, and may not therefore transfer
                       to Newton County real and/or personal
                       property of the said District.
Honorable Bill A. Martin, page 4 (WW-1279)




                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas


JHH:kkc                       By John H. Hofmann
                                 Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Linward Shivers
Elmer McVey
Virgil Pulliam
Robert Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.